DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel Perkins (79,674) on 1/6/22.  

The application has been amended as follows: 
In the claims:
Claim 1, line 17:  Change “through hole (18) to –through hole (4). 
Claim 1, line 25:  Change “slid” to –slide--. 
Claim 9, line 1:  Change “claim 7” to –claim 1--. 
Claim 14, line 4:  Change “sleeve plate 1” to –sleeve plate (1)--. 
Claim 14, line 6:  Change “through hole 4” to –through hole (4)--. 
Claim 14, line 12:  Change “hole 4” to –hole (4)--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art fails to show or suggest the claimed panel type combined plant lamp, as amended in the correspondence of 12/18/21.  Note the discussion of the language of the claims as compared to the prior art in the remarks section of the same correspondence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAURA K TSO/Primary Examiner, Art Unit 2875